Citation Nr: 1032615	
Decision Date: 08/30/10    Archive Date: 09/08/10

DOCKET NO.  04-30 810	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, 
North Carolina


THE ISSUES

Entitlement to service connection for a cervical spine 
disability, to include as secondary to the service-connected 
lumbosacral strain.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. H. Nilon, Counsel


INTRODUCTION

The Veteran served on active duty from December 1961 to April 
1966.

This matter came before the Board of Veterans' Appeals (Board) on 
appeal of a June 2003 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, 
North Carolina that denied a petition to reopen a previously-
denied claim for service connection of a cervical spine 
disability, based on the RO's determination that new and material 
evidence had not been received since the last final denial.

In January 2008 the Board reopened the claim and remanded the 
case to the originating agency for further action.  The files 
have now been returned to the Board for further appellate action.


FINDING OF FACT

A chronic cervical spine disorder was not present until more than 
one year following the Veteran's discharge from service, and the 
Veteran's current cervical spine disorder is not etiologically 
related to active service or to a service-connected disability.


CONCLUSION OF LAW

A cervical spine disorder was not incurred in or aggravated by 
active duty, its incurrence or aggravation during such service 
may not be presumed, and a cervical spine disorder is not 
proximately due to or the result of service-connected disability.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 1137 (West 2002); 
38 C.F.R. § 3.310 (2006); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 
(2009). 


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran seeks entitlement to service connection for a 
cervical spine disorder to include as secondary to a service-
connected disability.  The Board will initially discuss certain 
preliminary matters and will then address the pertinent law and 
regulations and their application to the facts and evidence.

Duties to Notify and Assist

The Veterans Claims Assistance Act (VCAA), codified in pertinent 
part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2009), and 
the pertinent implementing regulation, codified at 38 C.F.R. 
§ 3.159 (2009), provide that VA will assist a claimant in 
obtaining evidence necessary to substantiate a claim but is not 
required to provide assistance to a claimant if there is no 
reasonable possibility that such assistance would aid in 
substantiating the claim.  They also require VA to notify the 
claimant and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary that is necessary to substantiate the 
claim.  

As part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, if 
any, of the evidence is to be provided by the claimant and which 
part, if any, VA will attempt to obtain on behalf of the 
claimant.  Although the regulation previously required VA to 
request that the claimant provide any evidence in the claimant's 
possession that pertains to the claim, the regulation has been 
amended to eliminate that requirement for claims pending before 
VA on or after May 30, 2008.

The Board also notes the United States Court of Appeals for 
Veterans Claims (Court) has held the plain language of 
38 U.S.C.A. § 5103(a) requires notice to a claimant pursuant to 
the VCAA be provided "at the time" or "immediately after" VA 
receives a complete or substantially complete application for VA-
administered benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 
119 (2004).  

The timing requirement articulated in Pelegrini applies equally 
to the initial-disability-rating and effective-date elements of a 
service-connection claim.  Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).

The record reflects that the Veteran was provided all required 
notice in a letter mailed in February 2008.  Although the Veteran 
was not provided complete notice until after the initial 
adjudication of the claim, the Board finds that there is no 
prejudice to him in proceeding with the issuance of a final 
decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  In 
this regard, the Board notes that following the provision of the 
required notice and the completion of all indicated development 
of the record, the originating agency readjudicated the Veteran's 
claim.  There is no indication in the record or reason to believe 
that the ultimate decision of the originating agency on the 
merits of the claim would have been different had complete VCAA 
notice been provided at an earlier time.  See Overton v. 
Nicholson, 20 Vet. App. 427, 437 (2006) (A timing error may be 
cured by a new VCAA notification followed by a readjudication of 
the claim).  

The Board also finds the Veteran has been afforded adequate 
assistance in regard to the claim.  The Veteran's service 
treatment records (STRs) and Social Security Administration (SSA) 
records are associated with the record.  Post-service treatment 
records have been obtained from those VA and non-VA providers 
identified by the Veteran as having relevant records.  Neither 
the Veteran nor his representative has identified any other 
evidence that could be obtained to substantiate the claim, and 
the Board is also unaware of any such evidence.  

The Veteran has been afforded appropriate VA medical examination.  
The Board remanded the case for VA examination of the cervical 
spine, and the examination was performed in June 2009.  The 
competency of a VA examiner is presumed, absent a showing of some 
evidence to the contrary.  Hilkert v. West, 12 Vet. App. 145 
(1999).  The Board accordingly finds the originating agency has 
substantially complied with the requirement for examination 
articulated in the Board's remand.  See Dymant v. West, 13 Vet. 
App. 141, 146-47 (1999).  

In sum, the Board is satisfied that that any procedural errors in 
the originating agency's development and consideration of the 
claim were insignificant and not prejudicial to the Veteran.  
Accordingly, the Board will address the merits of the claim.

Legal Principles

Service connection may be granted for disability resulting from 
disease or injury incurred in or aggravated by active military 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service 
connection may be granted for any disease initially diagnosed 
after service when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).

Where a veteran served for at least 90 days during a period of 
war or after December 31, 1946, and manifests arthritis to a 
degree of 10 percent within one year from the date of termination 
of such service, such disease shall be presumed to have been 
incurred or aggravated in service, even though there is no 
evidence of such disease during the period of service.  
38 U.S.C.A. §§ 1101, 1112, 1137; 38 C.F.R. §§ 3.307, 3.309.  
 
Service connection may also be granted for disability that is 
proximately due to or the result of service-connected disability.  
38 C.F.R. § 3.310(a).  Additional disability resulting from the 
aggravation of a nonservice-connected disability by a service-
connected disability is also compensable under 38 C.F.R. § 
3.310(a).  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).

During the pendency of this claim, 38 C.F.R. § 3.310 was amended, 
effective October 10, 2006.  The amendments to this section are 
not liberalizing.  Therefore, the Board will apply the former 
version of the regulation.

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits under 
laws administered by the Secretary.  The Secretary shall consider 
all information and lay and medical evidence of record in a case 
before the Secretary with respect to benefits under laws 
administered by the Secretary.  When there is an approximate 
balance of positive and negative evidence regarding any issue 
material to the determination of the matter, the Secretary shall 
give the benefit of the doubt to the claimant.  38 U.S.C.A. § 
5107 (West 2002); 38 C.F.R. § 3.102 (2009); see also Gilbert v. 
Derwinski, 1 Vet. App. 49, 53 (1990). To deny a claim on its 
merits, the evidence must preponderate against the claim.  
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 
Vet. App. at 54.

Analysis

The Veteran's service treatment records (STRs) show complaints of 
"back trouble" in November 1962 and of central region back pain 
in April 1964; treatment was by heat lamp and pain medication.  
In November 1965 he complained of a stiff neck with pain 
radiating down the left arm; the sternomastoid and trapezius 
muscles were tender to palpation and pain reliever was dispensed.  
Report of Medical Examination in April 1966, the time of his 
discharge from service, shows clinical evaluation of the 
head/neck/face/scalp and of the spine and other musculoskeletal 
systems as "normal."   

Following discharge from service the Veteran was involved in a 
motor vehicle accident in April 1967.  Treatment records from 
Craven County Hospital relating to the accident state the 
Veteran's car was broadsided by another vehicle, causing the 
Veteran to undergo acute flexion and extension (aka 
"whiplash").  Physical examination showed tenderness of the 
paracervical muscles of the neck and the paralumbar muscles in 
the lower back.  X-rays showed no evidence of fracture.  The 
diagnosis was severe contusion and strain of the muscles and 
ligaments of the cervical spine and the lumbar spine.

VA X-rays of the cervical spine in October 1971 showed 
practically no motion in the C5, C6 and C7 vertebrae.  Minimal 
uncovertebral disc space narrowing was seen but there was no 
identifiable disc space narrowing or slippage.

The Veteran had VA orthopedic and neurologic examinations in 
April 1986 in which he reported that in 1963 while he was 
stacking 500-pound bombs some of the bombs slipped off the rack 
and one of them struck his lower back.  He did not report a 
history of neck pain or current neck pain, and the examination 
report is silent in regard to any orthopedic cervical spine 
disorder.  However, during neurologic examination the upper 
extremities showed reduction in strength.  There was no 
orthopedic diagnosis of any cervical spine disorder, but the 
neurologist's clinical impression was chronic cervical and 
lumbosacral pain, historically related to trauma, probably 
related to cervical and lumbosacral spondylosis. 

VA X-rays of the cervical spine in April 1986 showed a gooseneck 
deformity involving C4 and C5 with marked narrowing of disc space 
and with spur formation involving the adjacent vertebral bodies, 
compatible with degenerative disc changes at this level.  There 
was also narrowing at the C6-C7 level disc space consistent with 
disc pathology.

Later medical evidence documenting the presence of cervical spine 
disability many years after service is of record, but only the 
evidence relating to the etiology of the Veteran's cervical spine 
disability will be discussed below.

A June 1989 letter from the Veteran's sister-in-law Rita states 
the Veteran injured his lower back during service in 1962.  The 
letter is silent in regard to any neck (cervical spine) injury 
during service.

The Veteran was examined by Dr. J. Ross Shuping, a private 
neurologist, in February 1999.  The Veteran reported being 
crushed by 500-pound bombs while in service; he was not 
hospitalized at the time and was treated only with muscle 
relaxants.  The Veteran was noted to be a poor historian; 
further, he was noted to be embellishing symptoms during 
examination.  The examiner's impression was that the Veteran was 
totally permanently disabled with problems including cervical 
myelopathy with quadriparesis, massive hyperreflexia, bladder 
dysfunction, sexual dysfunction, chronic pain, myogenic pain, and 
claudicatory pain from narrowing of the spine.  With regard to 
whether the bomb crush injury caused this, the examiner could 
state with certainty that it contributed.

The file includes a treatment note from Atlantic Neurology dated 
in April 2003 stating the Veteran was being followed for chronic 
pain syndrome due to trauma and was maintained on chronic opioid 
maintenance.  The Veteran reported having occasional attacks of 
severe neck pain.  On examination the neck had decreased range of 
motion to about 5 degrees of motion in all directions.  The 
clinical impression was traumatic cervical and lumbar spondylosis 
and chronic pain.

A December 2004 letter from the Veteran's niece, W. P. states the 
Veteran was injured during service when 3-4 dozen 500-pound bombs 
fell on him; after service his condition deteriorated due to such 
back and neck injuries and he had multiple consequent falls and 
fractures.  She enclosed photographs of the Veteran demonstrating 
his abnormal spinal profile.

A December 2008 letter from Dr. Alan Russakov states the Veteran 
had been followed since January 2008 for pain associated with an 
injury in service in 1962 when ordinance [sic] fell on him, 
causing injuries to his neck and back and a head injury causing 
memory deficits.  He had a plate fusion of the neck and had 
ongoing chronic pain and deformity of the spine since then.  
Given the amount of deformity, discomfort, and the procedures the 
Veteran has had, as well as ongoing need for pain medication, the 
Veteran was deemed unable to perform substantial gainful activity 
because of the injuries he sustained in 1962.

Finally, the record contains the report of a VA medical 
examination performed in June 2009.  The Veteran recounted that 
when the bombs fell on him he was knocked unconscious and when he 
awoke he was unable to rise or move his limbs.  He was then taken 
to the dispensary and sent to his quarters for two weeks, during 
which he was severely incapacitated, and spent the remainder of 
service doing light duty.  He did not seek treatment during the 
first year after discharge from service but his back and neck 
pain became progressively worse.  After a laminectomy in 1997, 
his symptoms improved for a time but subsequently returned, 
although not as bad as prior to surgery.  The examiner noted the 
service treatment records, and also noted the post-service motor 
vehicle accident in 1967.  The examiner diagnosed cervical 
stenosis.

In regard to the etiology of the cervical spine disorder, the 
examiner stated a lumbosacral strain, or even lumbar DDD, does 
not cause cervical pathology; the cervical disorder is 
accordingly not related to the service-connected lumbosacral 
strain.  In regard to direct connection, the STRs show neck 
stiffness in service but related to trapezius muscle spasm rather 
than cervical spine tension; of note, the incident reported by 
the Veteran is not documented in his STRs.  The Veteran's severe 
neck injury immediately after discharge from service is 
sufficient to explain his current cervical spine pathology.  
Review of all material suggests it is more likely than not that 
the Veteran's present cervical spine issues are related to the 
post-military motor vehicle accident rather than active service.

On review of the evidence above, the Board notes the Veteran is 
shown to have a cervical spine disorder variously diagnosed as 
cervical stenosis, traumatic cervical spondylosis, DJD and DJD, 
and scoliosis, kyphosis and myelopathy.  He accordingly has shown 
a current diagnosed disorder, and the first element of service 
connection is met.

However, a veteran seeking disability benefits must establish not 
only the existence of a disability, but also an etiological 
connection between his active service and the disability.  Boyer 
v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); D'Amico v. West, 
209 F.3d 1322, 1326 (Fed. Cir. 2000); Hibbard v. West, 13 Vet. 
App. 546, 548 (2000); Collaro v. West, 136 F.3d 1304, 1308 (Fed. 
Cir. 1998).  In this case, the Board finds the competent medical 
opinion of record weighs against the Veteran's claim.

The Board notes that Drs. Russakov and Shuping attributed the 
Veteran's disorder all or in part to the reported in-service 
injury in 1962.  However, significantly, neither of those 
physicians appeared to be aware of the motor vehicle accident 
immediately after discharge from service, nor did either 
physician review the service treatment record to ascertain the 
actual extent of any in-service injury.  The statements of 
medical professionals concerning a veteran's medical history 
related by the veteran as to remote events are of inherently less 
value than contemporaneous clinical records.  Harder v. Brown, 5 
Vet. App. 183, 188 (1993).  In this case, contemporaneous 
clinical records do not document any cervical spine injury in 
service, but do document a significant whiplash injury soon after 
discharge from service.  

The Board accordingly finds the opinion of the VA examiner to be 
the most probative opinion of record.  The examiner reviewed the 
claims files including STRs, performed a thorough examination of 
the Veteran, and supported the opinion with detailed rationale 
based on the totality of the record.  See Guerrieri v. Brown, 4 
Vet. App. 467, 470-71 (1993) (the probative value of medical 
evidence is based on the medical expert's personal examination of 
the patient, the physician's knowledge and skill in analyzing the 
data, and the medical conclusion that the physician reaches; as 
true with any piece of evidence, the credibility and weight to be 
assigned to these opinions are within the province of the Board 
as adjudicators).  

In regard to the Veteran's purported accident during service, the 
Board notes that a veteran is competent to report events during 
service.  However, once evidence is determined to be competent, 
the Board must determine whether such evidence is also credible.  
See Layno v. Brown, 6 Vet. App. 465 (1994) (distinguishing 
between competency ("a legal concept determining whether 
testimony may be heard and considered") and credibility ("a 
factual determination going to the probative value of the 
evidence to be made after the evidence has been admitted").

In weighing credibility, VA may consider interest, bias, 
inconsistent statements, bad character, internal inconsistency, 
facial plausibility, self interest, consistency with other 
evidence of record, malingering, desire for monetary gain, and 
demeanor of the witness.  Caluza v. Brown, 7 Vet. App. 498 
(1995).  The Board may weigh the absence if contemporaneous 
medical evidence against the lay evidence in determining 
credibility, but the Board cannot determine that lay evidence 
lacks credibility  merely because it is unaccompanied by 
contemporaneous medical evidence.  Buchanan v. Nicholson, 451 
F.3d 1331 (Fed. Cir. 2006).

The Board finds the Veteran's account of his cited in-service 
accident to be internally inconsistent as well as inconsistent 
with objective evidence of record.  He recounted to one examiner 
that he was knocked unconscious and was unable to move, but 
recounted to another examiner that he ran to a bunker and was 
subsequently unable to leave the bunker due to back pain.  Also, 
when he began to recount the story of the bomb-related accident 
he cited only low back symptoms; it was only after several 
iterations that he began to assert immediate neck injury as well.  
He is noted by several examiners to be a poor historian, and also 
noted by several examiners to have embellished his symptoms 
during examination.  There is no indication in STRs of a serious 
cervical or lumbosacral injury during service, and no 
corroboration of light duty restriction; in fact, his discharge 
examination in April 1966 noted him to be physically qualified 
for the performance of the duties of his rate at sea and on 
foreign shores.  In short, while the Veteran may well have had an 
accident in service of the sort he describes, the Board finds the 
Veteran to be not credible in describing the severity of that 
accident. 

The Veteran is not shown to have had arthritis of the cervical 
spine to any degree during the first year after discharge from 
service.  Accordingly, service connection under 38 C.F.R. § 3.309 
is not warranted.

For the reasons cited above the Board finds the criteria for 
service connection for are not met.  Accordingly, the claim must 
be denied.  Because the evidence preponderates against the claim 
the benefit-of-the-doubt rule does not apply.


ORDER

Service connection for a cervical spine disability, to include as 
secondary to the service-connected lumbosacral strain, is denied.



____________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


